Morton, J.
The defendant is the maker of the note in suit. As between him and William B. Downing, the indorser, it was an accommodation note. But there is nothing to show that this was known to the plaintiff, or that it took the note otherwise than in good faith and for value. Whether the $450 note operated as payment of it was a question of fact, depending on the intention of the parties and the other circumstances surrounding the transaction. Woods v. Woods, 127 Mass. 141. Brigham v. Lally, 130 Mass. 485. Dodge v. Emerson, 131 Mass. 467. Green v. Russell, 132 Mass. 536. Eames v. Cushman, 135 Mass. 573. Cotton v. Atlas National Bank, 145 Mass. 43, 45.
*301• The court must have found that it did not, and its finding is conclusive. Brigham v. Lally, ubi supra.
There was nothing, we think, in the arrangement between the plaintiff and William B. Downing that operated to release the defendant. His liability to the plaintiff was an absolute one. Delay on its part to enforce payment, from whatever motive or however long continued, if not for six years, would not release him. We do not see that the case is altered because the delay was at the request of the indorser, and accompanied by an agreement between the plaintiff and him that the defendant’s overdue note should be regarded as security for the new note given by William B. Downing. Exceptions overruled.